19-35795-cgm   Doc 1   Filed 05/15/19    Entered 05/15/19 15:02:27   Main Document
                                        Pg 1 of 9
19-35795-cgm   Doc 1   Filed 05/15/19    Entered 05/15/19 15:02:27   Main Document
                                        Pg 2 of 9
19-35795-cgm   Doc 1   Filed 05/15/19    Entered 05/15/19 15:02:27   Main Document
                                        Pg 3 of 9
19-35795-cgm   Doc 1   Filed 05/15/19    Entered 05/15/19 15:02:27   Main Document
                                        Pg 4 of 9
19-35795-cgm   Doc 1   Filed 05/15/19    Entered 05/15/19 15:02:27   Main Document
                                        Pg 5 of 9
19-35795-cgm   Doc 1   Filed 05/15/19    Entered 05/15/19 15:02:27   Main Document
                                        Pg 6 of 9
19-35795-cgm   Doc 1   Filed 05/15/19    Entered 05/15/19 15:02:27   Main Document
                                        Pg 7 of 9
19-35795-cgm   Doc 1   Filed 05/15/19    Entered 05/15/19 15:02:27   Main Document
                                        Pg 8 of 9
19-35795-cgm   Doc 1   Filed 05/15/19    Entered 05/15/19 15:02:27   Main Document
                                        Pg 9 of 9
